DETAILED ACTION
	This is in response to communication received on 12/1/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/27/20, 6/24/20, 10/1/20, 3/19/21 and 9/1/21.

Election/Restrictions
Claims 1, 5, 10-23 and 30 are directed to an allowable invention. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 2-4 and 6, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Species II  hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 24-27, directed to the invention(s) of a carbon nanotube-metal composite require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement on Species II as set forth in the Office action mailed on 10/16/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) and ZHAMU (US Patent Number 9,437,372) on claims 1, 18 and 20 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651), ZHAMU (US Patent Number 9,437,372) and DAVIS (US PGPub 2010/0028960) on claim 5 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651), ZHAMU (US Patent Number 9,437,372) and LO (US PGPub 2007/0056855) on claims 7, 14, 22 and 23 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651), ZHAMU (US Patent Number 9,437,372), LO (US PGPub 2007/0056855) and GRSTEIN (US PGPub 2006/0281306) on claim 10 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651), ZHAMU (US Patent Number 9,437,372), LO (US PGPub 2007/0056855) and LOPATIN (US PGPub 2010/0261058) on claims 15-17 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651), ZHAMU (US Patent Number 9,437,372), and CHAN (US PGPub 2009/0246408) on claims 15-17 are withdrawn because the independent claim 1 has been amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaochun Zhu 1/13/22.

The application has been amended as follows: 
24. (cancelled)
25. (cancelled)
26. (cancelled)
27. (cancelled)


Reasons for Allowance
Claims 1-6, 10-23, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 includes the limitation of (iv) coating a layer of metal onto the at least partially aligned carbon nanotubes to result in said carbon nanotubes sandwiched between said metal substrate and an overlayer of said metal; and (v) coating said overlayer of metal with a second coating of carbon nanotubes according to steps (i)-(iii). The closest prior art on record of LO (US PGPub 2007/0056855) teaches applying an overlayer of metal onto a carbon nanotube layer, but is silent on forming a second layer of both the metal and carbon nanotubes to create a sandwich as required in claim 11. Further there is nothing LO that would render that formation of layers obvious.
Claim 30 includes the limitation of that wherein said overlayer of metal is deposited by sputter deposition which, when viewed in the overall context of the claim, is not taught nor suggested by the prior art on record. The closest prior art on record of LO (US PG Pub 2007/0056855) teaches applying the overlayer of metal with electroless plating (paragraph 14). Claim 9 depends on claim 8.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717